The Honorable Mike Todd State Senator 333 West Court Street Paragould, Arkansas 72450-4378
Dear Senator Todd:
You have requested an official Attorney General opinion concerning an issue involving the unauthorized practice of law. More specifically, you have asked:
  When an insurance company representative, who is not a licensed attorney, represents the company at a mediation or arbitration hearing, is that representative or the company engaging in the unauthorized practice of law?
Your question implicates Act 1301 of 1997, which defines the "unauthorized practice of law," and sets penalties for such practice.1 Matters involving the constitutionality of Act 1301 are currently the subject of formal litigation,2 the outcome of which could directly impact your question. Because the Office of the Attorney General represents the state in the litigation involving Act 1301, I believe that it would be inappropriate for me to issue an opinion regarding matters involving that Act.
In addition, it is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers.
For these reasons, I must decline to opine regarding the matter about which you inquired.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 Act 1301 specifically excepts insurance "adjusters" from its definition of the unauthorized practice of law. Acts 1997, No. 1301, § 1(e).
2 See Pulaski County Circuit Court, CIV 97-9751.